UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4281


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELI STAFFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (4:10-cr-00075-FL-1)


Submitted:   February 28, 2013            Decided:   March 15, 2013


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant. Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Yvonne V.
Watford-McKinney, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eli Stafford was found guilty following a jury trial

of   possession         with       intent    to     distribute           crack       cocaine      in

violation     of       21     U.S.C.    §§ 841(a)(1),            851      (2006),         use    and

carrying     of    a        firearm    during       and     in     relation          to    a     drug

trafficking       crime       in    violation        of     18   U.S.C.         § 924(c)(1)(A)

(2006),     and    being       a    felon     in     possession          of     a    firearm      in

violation of 18 U.S.C. §§ 922(g)(1), 924 (2006), resulting in a

sentence     of    420       months’    imprisonment.               On    appeal,         Stafford

argues that the district court erred by denying his motion to

suppress the fruits of a warrantless search of his automobile

after   a   prolonged         traffic       stop,    and     that      the    district          court

erred by not requiring the Government to prove prior convictions

noticed under 21 U.S.C. § 851 (2006) beyond a reasonable doubt.

This appeal was placed in abeyance pending the Supreme Court’s

decision in Florida v. Harris, No. 11-817, __ S. Ct. __, 2013 WL

598440 (U.S. Feb. 19, 2013).                 Harris was decided on February 19,

2013.       Therefore,        this     appeal       is    now    ripe     for       review.        We

affirm.

             Stafford first challenges the district court’s denial

of   his    suppression         motion.        In        considering      this       claim,      “we

review the district court’s legal determinations de novo and its

factual     determinations            for   clear        error.”         United       States      v.

Vaughan, 700 F.3d 705, 709 (4th Cir. 2012).                              Using the analytic

                                                2
framework of Terry v. Ohio, 392 U.S. 1 (1968), we determine

first    whether     the    officer’s     actions      were   justified    at    the

inception of the traffic stop.                If they were, we then address

“whether the continued stop was sufficiently limited in scope

and duration.”        Vaughan, 700 F.3d at 709 (internal quotation

marks omitted).       Here, it is undisputed that the initial traffic

stop was justified.

               Following a traffic stop, an officer may:

       detain the offending vehicle for as long as it takes
       to perform the traditional incidents of a routine
       traffic stop. . . . [The] officer may request a
       driver’s license and vehicle registration, run a
       computer check, and issue a citation. . . . [O]nce the
       driver has demonstrated that he is entitled to operate
       his vehicle, and the police officer has issued the
       requisite warning or ticket, the driver must be
       allowed to proceed on his way. . . . If a police
       officer wants to detain a driver beyond the scope of a
       routine traffic stop, . . . he must possess a
       justification for doing so other than the initial
       traffic violation. . . . Thus, a prolonged automobile
       stop requires either the driver’s consent or a
       reasonable suspicion that illegal activity is afoot.

United States v. Branch, 537 F.3d 328, 337 (4th Cir. 2008).

               Here, we conclude that there was sufficient reasonable

suspicion to prolong the traffic stop by what was, at most, a

few minutes.       The entire incident, from stop to arrest, was no

more    than    twenty     minutes   in   total.        The   traffic     stop   was

extended in part because officers at the scene were unable to

verify    Stafford’s        identity.          Under     these     circumstances,

Stafford’s      nervous     demeanor    sufficed    to    create    a   reasonable

                                          3
suspicion that criminal activity was afoot, at least to justify

a minor intrusion.           Therefore, we conclude that the district

court did not err when it denied Stafford’s motion to suppress.

             Finally,      Stafford     contends      that    the    district     court

erred when it did not require the Government to prove the prior

convictions     in   its    21   U.S.C.       § 851   (2006)       notice   beyond    a

reasonable    doubt.        While   noting     that    the     Government     was   not

required to prove the disputed facts because Stafford did not

contest their validity below, we further conclude that any error

that   the   district      court    committed      was    harmless      because     the

convictions     were    more     than    five     years       old,    and   therefore

Stafford was barred from challenging them by 21 U.S.C. § 851(e)

(2006).

             Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral     argument      because       the    facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                             AFFIRMED




                                          4